Citation Nr: 1618415	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-44 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable rating for right knee lateral instability, prior to June 2, 2015.

2.  Entitlement to a rating in excess of 10 percent for right knee lateral instability.

3.  Entitlement to a separate compensable rating for symptoms pertaining to right knee cartilage tear.

4.  Entitlement a rating in excess of 10 percent for right knee limitation of motion.  

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2013, the Board denied the Veteran's appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court issued an Order and a Memorandum Decision that partially vacated the Decision portion of the Board's June 2013 decision, as discussed below.

In March 2015, the Board remanded this case for further evidentiary development.  

The issues of entitlement to ratings in excess of 10 percent for right knee lateral instability, in excess of 10 percent for right knee limitation of motion and entitlement to a separate compensable rating for symptoms pertaining to right knee cartilage tear are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to June 2, 2015, the Veteran's right knee was productive of at least slight instability.



CONCLUSION OF LAW

Prior to June 2, 2015, the criteria for a separate rating of at least 10 percent for right knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Notice

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such VCAA-compliant notice letters were sent to the Veteran, and the RO has informed the Veteran of all relevant adjudications.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has been afforded multiple VA medical examinations in connection with this claim, most recently in June 2015.  The Board finds that, taken together, these examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issues on appeal. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to an increased rating in his right knee.  By way of background, the Board notes that the Veteran was initially awarded a 10 percent rating for right knee osteoarthritis in August 2005 under Diagnostic Code 5010-5260.  The Veteran filed for an increased rating on January 4, 2008, which was denied by both the RO and the Board.  The Court vacated the Board's decision to the extent that it failed to properly consider an increased rating for instability under Diagnostic Code 5257 and dislocation of the semilunar cartilage under Diagnostic Code 5258.  Following the Court's decision, the Veteran underwent a new C&P examination in June 2015 for the purpose of specifically addressing the Veteran's prior meniscal cartilage tear and this right knee instability.  Following the June 2015 examination, the Veteran was awarded an additional 10 percent rating for right knee instability under Diagnostic Code 5257, effective June 2, 2015.  All issues detailed are on appeal.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

During the period under consideration, the Veteran's right knee disability is rated under two different Diagnostic Codes-Diagnostic Code 5260, for osteoarthritis; and Diagnostic Code 5257, for right knee lateral instability.  See 38 C.F.R. § 4.71(a).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Notably, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Codes 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, VA General Counsel held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be assigned based on painful motion under 38 C.F.R. § 4.59.  In this case, the Veteran is already in receipt of a 10 percent rating under Diagnostic Code 5010-5260.  The issue of entitlement to an increased rating based on limitation of motion is not before the Board at this time.

In addition, under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint, warrants a 20 percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5258.

By way of history, the Veteran underwent a C&P examination in March 2008 in which he was diagnosed with right knee osteoarthritis.  The examiner determined the Veteran did not suffer from instability, weakness, episodes of dislocation or subluxation, or locking episodes.  Instead, the Veteran suffered from crepitus, tenderness, painful movements, and "giving way", which decreased the Veteran's mobility, and caused him problems with lifting and carrying, weakness, and fatigue.  The Veteran's knee symptoms affected him daily in activities such as chores, shopping, exercise, recreation, traveling, bathing, and dressing.  The examiner determined the Veteran did not suffer from a meniscus abnormality.

Upon examination, the examiner determined the Veteran suffered from an antalgic gait.  Right knee range of motion testing revealed extension to 0 degrees and flexion to 120 degrees with pain beginning at 110 degrees and ending at 120 degrees.  The examiner stated the right knee disability was currently of moderate severity.

A careful review of the Veteran's VA medical records from 2008 to 2015 reveal that the Veteran consistently and frequently sought care for knee pain.  The Veteran received relief via joint injections of hyalgan and knee braces.  On one visit in April 2011, the Veteran denied that his knee "locked" or "gave out".  Aside from this note, there are no specific notes concerning the Veteran's right knee instability, flexion/extension measurements, meniscus abnormality, or locking.

The Veteran underwent another C&P examination in June 2015.  An examiner again determined the Veteran suffered from right knee osteoarthritis.  The Veteran informed the examiner that his knee pain forced him to stop working, and that he could only walk 10 minutes without resting.  When walking, he felt that it was "bone on bone" and he could feel bone grinding.  The Veteran experienced infrequent intermittent swelling, progressive arthritis, and flare-ups.  Concerning the flare-ups, the Veteran reported that walking and weightbearing increased his pain, but the pain was always continuous.

The Veteran's flexion measured 0 to 110 degrees, and his extension measured 110 to 0 degrees.  The examiner determined the abnormal range of motion did not contribute to functional loss, but the Veteran suffered from range of motion pain with both extension and flexion, as well as with weight bearing.  The examiner found objective evidence of localized tenderness and pain on palpation of the joint or associated soft tissue, and crepitus.  With repetitive use testing, there was no additional functional loss or range of motion.  

The examiner was unable to say without mere speculation whether the Veteran's pain, weakness, fatigability, or incoordination significantly limited his functional abilities with repeated use over a period of time.  Concerning the flare-ups, the Veteran was unable to say without mere speculation if the examination was medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  

The examiner determined the Veteran did not historically suffer from recurrent subluxation or lateral instability.  However, upon examination, the examiner determined the Veteran suffered from medial and lateral instability, to the extent of zero to five millimeters.  The examiner, however, did not add any additional details concerning the history of this instability, its origination, its etiology, or its frequency.

Lastly, the examiner noted the Veteran suffered from a right knee meniscal tear, and that the Veteran's right knee condition would affect occupational tasks such as prolonged standing, squatting, and bending.

Applying the law to the facts of the case, the Board finds the Veteran's compensable rating for instability under Diagnostic Code 5257 should be extended prior to the currently assigned effective date of June 2, 2015.  A review of the medical evidence and lay statements prior to that date reveals that the Veteran intermittently complained of right knee "giving out", and, for the entire period on appeal, he suffered from a right knee cartilage tear which contributes to instability .  In any event, the evidence does not demonstrate distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, with regard to instability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board finds that the evidence demonstrates the Veteran is entitled to, at minimum, a 10 percent rating for slight instability under Diagnostic Code 5257 for the entire period on appeal.  

The Board also finds that the record as it stands is inadequate to determine if a rating in excess of 10 percent for right knee instability is warranted.  Thus, that issue is addressed in the Remand portion of this decision.  The only clinical findings concerning knee stability are the March 2008 C&P examiner's finding of no instability, and the June 2015 C&P examiner's determination of instability at zero to five degrees.  The June 2015 examiner, however, made no findings concerning the severity (i.e., slight, moderate, or severe), onset, etiology, frequency, or origination, of the instability, and the March 2008 findings are inconsistent with the Veteran's statements that his right knee would "give out".  To make a specific finding that the instability began the day of the exam would ignore the fact that most medical conditions do not originate the day it is diagnosed by an examiner.  Rather, it is far more likely that the instability originated sometime earlier, but the evidence does not demonstrate a distinct time period for its origination. 


ORDER

Prior to June 2, 2015, a rating of at least 10 percent for right knee instability under DC 5257 is warranted.  


REMAND

The Veteran contends that he is entitled to an increased rating for symptoms stemming from a meniscal tear and instability in his right knee.  In June 2015, the Board remanded this case for a C&P examination and findings specifically concerning the Veteran's meniscal condition.

Concerning the meniscal tear, in June 2015, the Veteran underwent a C&P examination in which the examiner determined the Veteran suffered from a right knee meniscal tear.  The examiner, however, did not ask the Veteran if he suffered from frequent episodes of "locking," pain, or effusion into the joint.  Without such a determination, the Board cannot decide if the Veteran should be considered under Diagnostic Code 5258 or 5259, and it cannot determine an appropriate time period for the rating.  Thus, the Board finds that the VA examination and opinion is inadequate, and therefore a remand is necessary in order to provide another VA examination and addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinions of record are incomplete, as they do not adequately discuss the Veteran's right knee meniscal tear.

Concerning the instability, as discussed above, the June 2015 C&P examiner did not ask the Veteran to provide any details concerning the instability, such as its severity on a day-to-day basis, a chronology of the condition, or its origination.  Moreover, as the examiner did not discuss the Veteran's cartilage, he also did not ascertain the effect of the Veteran's cartilage on the Veteran's instability.  Without such information, the Board cannot determine if the Veteran is entitled to a rating in excess of 10 percent for instability.  In sum, the Board finds that as the RO has not substantially complied with the Board's March 2015 remand directives, to the extent the June 2015 C&P examination is inadequate, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Lastly, in the Veteran's June 2015 C&P examination, he stated that his knee pain forced him to stop working.  The Board notes that whenever a veteran files a claim for an increased rating and submits evidence of unemployability due to a service-connected disability, he has implicitly made a claim for TDIU.  TDIU is not a separate claim that must be raised with specificity; rather, it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Due to the Veteran's statement at this C&P examination, stating his knee pain affected his abilities to work, a TDIU claim is considered to have been raised by the record.  The Board finds that further development is necessary to properly adjudicate the issue.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination of his right knee.  The examiner is asked to specifically address the following:

a. Identify and describe all symptoms and manifestations attributable to the service-connected right knee osteoarthritis.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree.

c. Indicate whether there is a dislocated semilunar cartilage and, if so, describe all related symptoms, to include frequent episodes of "locking," pain, and effusion into the joint, as well as the frequency, duration and history of these symptoms during the appeal period.  

d. Determine whether the right knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee. 

2. The AOJ should ensure that all VCAA Notice and Assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


